 

Exhibit 10.36




CopyTele, Inc. has redacted certain confidential information in this agreement
in reliance upon its confidential treatment request that it filed with the
Securities and Exchange Commission pursuant to Rule 406 under the Securities Act
of 1933, as amended. In this agreement, we indicate each redaction by use of the
following symbol [***]. Such Confidential portions have been omitted and filed
separately with the Commission).




EMPLOYMENT AGREEMENT




This Employment Agreement (“Agreement”) is hereby made and entered into as of
the 19th day of September, 2012 (the “Effective Date”), by and between COPYTELE,
INC., a Delaware corporation (the “Company”), and John Roop (“Employee”).  




WITNESSETH:




WHEREAS, the Company desires to employ Employee and Employee desires to be
employed by the Company on a full-time basis, all in accordance with and subject
to the terms and conditions set forth herein; and;




NOW THEREFORE, in consideration of the promises and mutual obligations
hereinafter set forth, the Company and Employee hereby agree as follows:




Section 1. Employment.  The Company hereby employs Employee, and Employee hereby
accepts such employment with the Company, upon the terms and conditions
contained in this Agreement.  As a condition of Employee’s employment by the
Company, Employee affirms and represents that Employee is under no obligation to
any former employer or other Person which is in any way inconsistent with, or
which imposes any restriction upon, Employee’s acceptance of employment with the
Company, continued employment with the Company, or Employee’s undertakings under
this Agreement.

Section 2. Term of Agreement.  The Company and Employee may terminate the
employment relationship and this Agreement for any reason or no reason, at any
time, subject to the notice requirements set forth in Section 16 hereof.  Upon
termination of this Agreement, the Company shall have no further obligation or
liability hereunder to pay or provide salary, compensation, or other benefits to
Employee except as explicitly set forth herein or pursuant to any Company
severance plan that may be in effect from time to time.  Employee acknowledges
and affirms that the employment relationship is at-will and may be terminated at
any time and for any reason or no reason, and Employee holds no expectation to
the contrary.

Section 3. Duties and Location.

(a) During Employee’s term of employment, he shall serve as Senior Vice
President – Engineering of the Company (an exempt position), report to the Chief
Executive Officer of the Company and shall have such duties and authority usual
and appropriate for that position.  Employee shall also perform such other
reasonable employment duties as the Chief Executive Officer the Company may from
time to time reasonably prescribe.  Upon achievement of the Cash Milestone, the
Company agrees to move its headquarters from Melville, New York to Los Angeles,
California. Prior to the achievement of the Cash Milestone, Employee shall be
permitted to work from Ben Lomond, CA and shall travel to the Company’s current
headquarters in Melville, NY as often as Employee deems is reasonably necessary.





1




--------------------------------------------------------------------------------

 

(b) Except as to any pre-existing obligations, membership or position which
Employee has notified the Board of Directors of the Company (the “Board”) in
writing or as may otherwise be approved by the Board with respect to memberships
on the boards of directors of, or other offices or positions in, companies or
organizations which, in the reasonable judgment of the Board, will not conflict
with Employee’s obligations under Sections 8 and 10, and not present any direct
conflict of interest with the interests of the Company or any of its
subsidiaries or materially and substantially affect the performance of
Employee’s duties and/or disrupt the operations of the Company or any of its
subsidiaries, and except during vacation periods and reasonable periods of
absence due to sickness, personal injury or other disability, Employee shall
devote his full working time during normal business hours throughout his term of
employment to the services required of Employee hereunder, shall render his
services exclusively to the Company and its subsidiaries during his term of
employment, and shall use his best efforts, judgment and energy to improve and
advance the business and interests of the Company and its subsidiaries in a
manner consistent with the duties of Employee’s position.

Section 4. Compensation.

(a) Base Salary.  As compensation for the services to be performed by Employee
during his term of employment, the Company shall pay or shall cause to be paid
to Employee an annual base salary of $225,000 (“Salary”); provided, however,
that the Salary shall accrue but shall not be payable until the Cash Milestone
(as hereinafter defined) is achieved. The payment of any Salary hereunder shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans.  Any
Salary payable shall be paid in accordance with law and the Company’s salary
administration practices as they may from time to time exist, but in no event
shall be paid less than two (2) times per month.

(b) Bonus.  

(i) Employee shall be eligible to receive the following bonuses and on the
following terms and conditions:

(A) a one-time bonus equal to $50,000 (the “Cash Milestone Bonus”), upon the
generation of one or more cash payments or transfer of one or more assets to the
Company which in the aggregate equal or exceed or have a fair market value equal
to or in excess of $[***] million (the “Cash Milestone”) within 12 months of the
Effective Date.  The Cash Milestone may be achieved in installments via, without
limitation, the sale of the Company’s common or preferred stock, the sale,
licensing, exchange, or enforcement of one or more Company assets, the
collection of proceeds resulting from the Company’s existing or hereafter
entered into license agreements, or any debt or equity financing arrangement
approved by the Company’s Board of Directors which results in cash proceeds
being paid to the Company.

(B) a one-time bonus equal to $50,000 (the “First Target Price Bonus”), if the
Average Market Price of the Company’s Common Stock (as hereinafter defined)
exceeds $[***] per share (the “First Target Price”) within 12 months from the
Effective Date; and





2

 

--------------------------------------------------------------------------------

 

(C) a one-time bonus equal to $50,000 (the “Second Target Price Bonus”); if the
Average Market Price of the Company’s Common Stock exceeds $[***] per share (the
“Second Target Price”) within 12 months of the Effective Date.

(ii) The Company shall pay the Cash Milestone Bonus, the First Target Price
Bonus and Second Target Price Bonus to Employee within 30 days of the
achievement of such bonus or bonuses, but only if Employee was still employed by
the Company on the date such respective bonus or bonuses were achieved.  

(c) Equity Rights.  On the date hereof, as additional compensation for his
services to the Company under this Agreement, the Company hereby grants to
Employee the following options (the “Options”) to purchase shares of the
Company’s common stock, par value $0.01 per share (the “Common Stock”).

(i) An Option to purchase 4,000,000 shares of Common Stock. The exercise price
of the Option shall equal the average of the high and the low trading price of
the Common Stock on the Trading Day immediately preceding the approval of such
options by the Board of Directors (the “Grant Date”), shall expire ten years
after the Grant Date and shall vest in 36 equal monthly installments commencing
on the Grant Date (provided, however, that in the event Employee’s employment is
terminated or constructively terminated at any time by the Company without Cause
(as hereinafter defined), an additional 12 months of vesting shall be
accelerated and become exercisable (the “Accelerated Options”) and otherwise
pursuant to the terms and conditions of Time Vested Stock Option Agreement, a
copy of which is attached hereto as Exhibit A.

(ii) An Option to purchase 4,000,000 shares of Common Stock. The exercise price
of the Option shall equal the average of the high and the low trading price of
the Common Stock on the Trading Day immediately preceding the Grant Date, shall
expire ten years after the Grant Date and shall vest as follows: (x) as to
1,333,334 shares upon the achievement  of the Cash Milestone, (y) as to
1,333,333 shares upon the occurrence of the First Target Price, and (z) as to
1,333,333 shares upon the occurrence of the Second Target Price, and otherwise
pursuant to the terms and conditions of Performance Based Stock Option
Agreement, a copy of which is attached hereto as Exhibit B.  

All Options granted hereunder shall be subject to terms and conditions that are
no less favorable than the terms set forth in the Company’s 2010 Share Incentive
Plan, the terms and conditions of which are incorporated herein by reference.
Notwithstanding the foregoing option grants, the Options shall not be
exercisable unless and until (i) an amendment to the Company’s Certificate of
Incorporation increasing the number of shares of Common Stock to 300 million has
been approved by stockholders, (ii) the Options have been approved by
stockholders in accordance with California law or exemption from registration is
available under the California “blue sky” laws, and (iii) a Registration
Statement on Form S-8 covering the shares of Common Stock issuable upon exercise
of the Options shall have been filed with the Securities and Exchange
Commission. The Company shall use its best efforts to meet the conditions set
forth in (i), (ii) and (iii) above as soon as reasonably practical. 





3




--------------------------------------------------------------------------------

 

Section 5. Benefits.  Employee shall be eligible to participate in all employee
fringe benefits, stock options, bonus, incentive compensation programs or plans,
deferred compensation programs or plans, pension and/or profit sharing plans,
life or other similar insurance plans, medical and health plans or other
employee welfare benefit plans that may be provided by the Company for employees
similarly situated to Employee in accordance with the provisions of any such
programs or plans; provided, however, that nothing herein shall be construed to
obligate the Company to establish any such plan or program not already existing,
and provided further that the Company expressly reserves the right to alter,
modify, amend or terminate at the Company’s sole discretion any such programs or
plans, whether currently existing or hereafter adopted, at any time and from
time to time, and for any reason, during his term of employment.  Employee shall
also be entitled to annual paid vacation and other leave in accordance with any
Company policy that may be applicable to similarly situated employees.  All of
the foregoing in this Section 5 shall be collectively referred to herein as the
“Benefits.”

Section 6. Expenses.  The Company recognizes that Employee may incur certain
out-of-pocket expenses related to his services and the Company’s business.
 Therefore, the Company, shall upon submission and approval of an expense report
which is reasonably acceptable to the Company, reimburse Employee within 30 days
for all reasonable and necessary business expenses incurred by him in connection
with the performance of Employee’s obligations hereunder in accordance with
Company policies existing at the time the report is submitted, as may be amended
from time to time within the sole and reasonable discretion of the Company. The
Company shall reimburse Employee for any professional association dues or
subscriptions that may be beneficial to Employee in connection with the services
provided by Employee hereunder. As a condition of all reimbursements, Employee
agrees to comply with the Company’s reasonable policies and procedures regarding
business expenses.  For purposes of satisfying Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), the parties agree that the
amounts reimbursed hereunder for one calendar year shall not affect the amounts
reimbursed for other calendar years, and reimbursement payments, if any, shall
in all events be made no later than the end of the calendar year following the
calendar year in which the applicable business expense is incurred.1

Section 7. Rights and Benefits Upon Termination.  

(a) In the event Employee’s employment is terminated by the Company or
Employee’s employment is terminated by Employee for any reason or no reason, the
Company shall be obligated to pay to Employee only any earned compensation
and/or bonus due pursuant to Section 4 and Section 16, any unpaid reasonable and
necessary expenses under Section 6, and any accrued and unpaid benefits due to
Employee in accordance with the terms and conditions of the Company’s benefit
plans and policies including any accrued but unpaid vacation up to the cap of 20
days through the date of termination.  All such payments shall be made in a lump
sum to Employee immediately following termination as required by law.  

(b) In the event of the termination of Employee’s employment with the Company,
all provisions of this Agreement shall be terminated on the date that Employee’s
employment with the Company ends and shall have no further force and effect
except that the provisions of Sections 8 through 11, 14, 17, 20, 22, 24, and 25
shall survive termination of this Agreement and continue in full force and
effect for the period provided therein.





4

 

--------------------------------------------------------------------------------

 

Section 8. Confidentiality and Non-Disclosure.

(a) Protection of Company Confidential Information.  Employee agrees to use his
reasonable efforts to protect and hold in confidence all Company Confidential
Information, as defined in Section 24(e) below.  Employee acknowledges and
agrees that his relationship with the Company with respect to Confidential
Information is fiduciary in nature.  Employee agrees that he will not, either
during or after the termination of Employee’s employment, directly or indirectly
use any of the Company Confidential Information, and will not directly or
indirectly knowingly disclose, communicate or disseminate (orally or in writing,
digitally or electronically) any of the Company Confidential Information to any
party for any purpose other than to fulfill Employee’s authorized obligations to
the Company in connection with his employment with the Company or as otherwise
required by subpoena, court order or operation of law under Section 8(f).
 Employee agrees to comply with these non-disclosure and non-use obligations for
the duration of Employee’s employment with the Company and at all times
thereafter.

(b) Protection of Company Trade Secrets.  Employee agrees to use his reasonable
efforts to protect and hold in confidence all of the Company’s Trade Secrets, as
defined in Section 24(h) below.  Employee agrees that he will not directly or
indirectly use any of the Company’s Trade Secrets, and will not directly or
indirectly knowingly disclose, communicate or disseminate (orally or in writing,
digitally or electronically) any of the Company’s Trade Secrets to any party for
any purpose other than to fulfill Employee’s authorized obligations to the
Company in connection with his employment with the Company or as otherwise
required by subpoena, court order or operation of law under Section 8(f).
 Employee agrees to comply with these non-disclosure and non-use obligations for
the duration of Employee’s employment with the Company and at all times
thereafter.

(c) Inventions, Ideas and Patents.  Employee agrees to disclose promptly to the
Company (which shall receive it in confidence), and only to the Company, any
invention or idea conceived, developed by Employee alone or with others (whether
or not patentable or registrable under patent, copyright or similar statutes and
including all rights to obtain, register, perfect, and enforce those property
interests), at any time during Employee’s employment with the Company or after
his termination of employment with the Company where such invention or idea
relates directly to the then current business of the Company (an “Invention”).
 Employee agrees that any Invention shall belong to the Company without further
compensation to Employee, and Employee hereby assigns to the Company any and all
intellectual property and other legal rights to any such Invention.  Employee
will cooperate with the Company and sign all papers deemed necessary by the
Company to enable it to obtain, maintain, protect and defend exclusive ownership
of all rights in such Inventions.  Employee’s obligation to assist the Company
or any person designated by it in obtaining and enforcing its rights shall
continue beyond the cessation of Employee’s employment. The Company will
compensate Employee for reasonable expenses and other costs incurred by Employee
in assisting Company to enforce said rights.





5




--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, Employee understands that this Agreement does not
apply to an Invention which qualifies fully under the provisions of California
Labor Code section 2870(a).  That section provides:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:  (1)  relate at the time of conception or reduction to practice of
the invention to the employer's business, or actual or demonstrably anticipated
research or development of the employer; or  (2) result from any work performed
by the employee for the employer.

Employee has listed in Exhibit C all Inventions or improvements relevant to the
subject matter of his employment with the Company that have been made or
conceived of or first reduced to practice by Employee alone or jointly with
others before his employment and that are excluded from the operation of this
Agreement.  This list includes all unpatented but potentially patentable ideas
and inventions conceived prior to his employment which have not been assigned to
a former employer.  Employee represents and warrants that such list is complete.
 

(d) Work Product.  All writings, tapes, recordings, computer programs and other
works in any tangible medium of expression, and all other work product that
Employee has prepared or that others have prepared at Employee’s direction, or
to which Employee has contributed, in connection with his employment with the
Company (collectively “Work Product”), and all copyrights and other intellectual
property and other rights in and to the Work Product, belong solely, irrevocably
and exclusively throughout the world to the Company, in the case of any works of
authorship, as works made for hire, as defined by the U.S. copyright laws.
 However, to the extent any court or agency should conclude that any works of
authorship within the Work Product (or any of it) does not constitute or qualify
as a “work made for hire,” Employee hereby assigns, grants and delivers, solely
and irrevocably, exclusively and throughout the world to the Company, all
copyrights and other intellectual property rights to such Work Product.
 Employee also agrees to cooperate with the Company and to execute such other
further grants and assignments of all rights as the Company from time to time
reasonably may request for the purpose of evidencing, enforcing, registering or
defending its ownership of the Work Product and the copyrights and other
intellectual property rights in them.  Without limiting the preceding provisions
of this Section 8(d), Employee agrees that the Company may edit, modify, use,
publish and otherwise exploit Work Product in all media and in such manner as
the Company, in its sole discretion, may determine.

(e) Return of Property.  Upon the termination or expiration of Employee’s
employment with the Company for any reason, or any time upon the Company’s
request, Employee shall immediately deliver to the Company: (i) all of its
software, computers, modems, diskettes, instruments, tools, devices, documents,
plans, records, drawings, electronic or digital files or materials, passwords,
papers, notes and all other materials, and any copies thereof, in Employee’s
possession or control that relate in any way to the Company’s business, and (ii)
all other property relating to Employee’s employment, including, without
limitation, the Company credit cards, telephone cards, office keys, desk keys
and security passes.





6

 

--------------------------------------------------------------------------------

 

(f) Notwithstanding any other provision of this Agreement, Employee may disclose
Confidential Information, Trade Secrets, and Work Product to the extent such
disclosure is required by law, rule, regulation or legal process; provided,
however, that Employee shall where practical, give prompt written notice of any
such request for such information to the Company prior to disclosure, and agrees
to cooperate with the Company, at the Company’s expense, to the extent
practicable, to challenge the request or limit the scope thereof, as the Company
may reasonably deem appropriate.

Section 9. Indemnification and Insurance Obligations.  

If Employee is made a party or threatened to be made a party to any action, suit
or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), by reason of the fact that Employee is or was a trustee,
director, manager or officer of the Company or any subsidiary or is or was
serving at the request of the Company or any subsidiary as a trustee, director,
manager, officer, member, employee or agent of another limited liability
company, corporation, partnership, joint venture, trust or other enterprise,
Employee shall be indemnified and held harmless by the Company to the fullest
extent authorized by the Delaware General Corporation Law, and the Company’s
certificate of incorporation and bylaws as the same exist or may hereafter be
amended, against all expenses (including, without limitation, reasonable
attorney fees) incurred or suffered by Employee in connection therewith, and
such indemnification shall continue as to Employee even if Employee has ceased
to be an officer, director, manager, trustee or agent, or is no longer employed
by the Company and shall inure to the benefit of Employee’s heirs, executors and
administrators.  In addition, the Company shall, if requested by Employee and to
the extent permitted by and subject to any terms and conditions contained in,
the Delaware General Corporate Law and the Company’s certificate of
incorporation and bylaws, advance to Employee all amounts necessary to pay any
expenses, including reasonable fees and expenses of counsel, incurred by
Employee in connection with such proceeding.  In order to ensure that resources
are available to the Company to satisfy its indemnification obligations
hereunder, the Company shall maintain managers and officers insurance with the
levels of coverage currently maintained by the Company.

Section 10. Non-Solicitation and Non-Interference.

(a) Non-Solicitation.  During Employee’s employment with the Company, and for a
period of one year following the termination of employment with the Company for
any reason, with the exception of Robert A. Berman and Amit Kumar, Employee
shall not directly induce or encourage:

(i) any employee, contractor, director, agent or consultant of the Company to
leave his position or seek employment or association with any Person (defined at
Section 24(g)) that is a competitor of the Company; or

(ii) any dealer, supplier or customer of the Company to modify or terminate any
relationship, whether or not evidenced by a written contract, with the Company.





7




--------------------------------------------------------------------------------

 

Section 11. Enforcement of Covenants.

(a) Employee agrees that damages at law for violation of the covenants contained
in Sections 8 and 10 would not be an adequate or proper remedy for the Company.
 Therefore, if Employee violates any of the provisions of such covenants, the
Company shall be entitled to obtain a temporary or permanent injunction over the
person and subject matter, prohibiting any further violation of any such
covenants.  The Company shall not be required to post bond.  The injunctive
relief provided herein shall be in addition to any award of damages,
compensatory, exemplary or otherwise, payable by reason of such violation.

Section 12. Non-Disparagement.  Employee agrees not to make negative comments or
otherwise disparage the Company or its officers, directors, employees,
shareholders or agents, in any manner likely to be harmful to them or their
business, business reputation or personal reputation.  The Company agrees that
the members of the Board and officers of the Company as of the date hereof will
not, while employed by the Company or serving as a director of the Company, as
the case may be, make negative comments about Employee or otherwise disparage
Employee in any manner that is likely to be harmful to Employee’s business or
personal reputation.  The foregoing shall not be violated by truthful
statements, whether in response to legal process, required governmental
testimony or filings, or otherwise and the foregoing limitation on Employee and
the Company’s directors and officers will not be violated by statements that
they in good faith believe are necessary or appropriate to make in connection
with performing their duties for or on behalf of the Company.

Section 13. Negotiation at Arms’ Length.  Employee acknowledges that he has been
informed of the advisability of consulting with his own counsel regarding this
Agreement, and has in fact consulted counsel, who has participated in the
drafting of this Agreement and that this Agreement has been negotiated at arms’
length by the parties, and should not be construed against either party as
drafter or otherwise.  Neither party is under any compulsion to enter into this
Agreement, and has entered into the Agreement voluntarily and as their own free
act.

Section 14. Notices.  All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given: (a) when delivered by hand (with written confirmation of
receipt); (b) when received by the addressee if sent by a nationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day if sent
after normal business hours of the recipient; or (d) on the third day after the
date mailed, by certified or registered mail, return receipt requested, postage
prepaid. Such communications must be sent to the respective parties at the
following addresses (or at such other address for a party as shall be specified
in a notice given in accordance with this Section 14):





8

 



--------------------------------------------------------------------------------



 

To the Company:

CopyTele, Inc.

900 Walt Whitman Road

Melville NY  11747

Facsimile: (631) 549-5974

Email:

hpherms@copytele.com

Attn: Chairman of the Board




To Employee:

John Roop

c/o CopyTele, Inc.

900 Walt Whitman Road

Melville NY 11747

Email: jroop@sbcglobal.net




Section 15. Entire Agreement; Modification; and Waiver.  This Agreement contains
the entire understanding between the parties hereto, and supersedes any prior
oral or written agreement, with respect to the subject matter hereof and shall
not be modified in any manner except by instrument in writing signed, by or on
behalf of, the parties hereto.  Any of the terms or conditions of this Agreement
may be waived in writing at any time by the party which is entitled to the
benefits thereof.  No waiver of any of the provisions of this Agreement shall be
deemed to or shall constitute a waiver of any other provisions hereof (whether
similar or not).

Section 16. No Continuing Employment Obligation.  Nothing herein shall be
construed to place upon the Company a continuing obligation to employ Employee.
 Employee acknowledges and agrees that other than termination for Cause, his
employment may be terminated at any time, by the Company upon 90 days prior
written notice.  

Section 17. Applicable Law; Jurisdiction.  

(a) Applicable Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of California without giving
effect to the conflicts of law principles thereof.

(b) Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS TO THE JURISDICTION
OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION OVER LOS ANGELES,
CALIFORNIA, AND THAT SUCH COURTS SHALL BE THE EXCLUSIVE JURISDICTION AND VENUE
FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION,
SUIT OR PROCEEDING WITH RESPECT TO ANY MATTERS TO WHICH IT HAS SUBMITTED TO
JURISDICTION IN THIS SECTION 17.  EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF SUCH COURTS’ JURISDICTION
AND VENUE FOR ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY
RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND HEREBY
AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO
PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.





9




--------------------------------------------------------------------------------

 

Section 18. Assignment.  Employee acknowledges that his services are unique and
personal.  Accordingly, Employee may not assign his rights or delegate his
duties or obligations under this Agreement, except with respect to certain
rights to receive payments as described in Section 7(a).

Section 19. Successors; Binding Agreement.  The Company’s rights and obligations
under this Agreement shall inure to the benefit and shall be binding upon the
Company’s successors and assigns.

Section 20. Attorneys’ Fees and Costs.  If an action at law or equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief which it or he may be entitled.

Section 21. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same agreement.  This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties hereto reflected hereon as the signatories.
Facsimile or PDF copies of such signed counterparts may be used in lieu of the
originals for any purposes.

Section 22. Severability.  Any term or provision of this Agreement which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Agreement or affecting the validity or enforceability or any of the terms or
provisions of this Agreement in any other jurisdiction.  If any provision of
this Agreement is so broad as to be unenforceable, the provision shall be
interpreted to be only so broad as is enforceable.

Section 23. Headings.  Headings in this Agreement are for convenience only and
shall not be used to interpret or construe its provisions.

Section 24. Definitions.  For purposes of this Agreement, the following terms
shall have the following definitions:

(a) “Affiliate” means, with respect to any Person, (i) any Person directly or
indirectly Controlling, Controlled by or under common Control with such Person,
(ii) any Person directly or indirectly owning or Controlling 50% or more of any
class of outstanding voting securities of such Person or (iii) any officer,
director, general partner or trustee of any such Person described in clause (i)
or (ii).

(b) “Average Market Price” means arithmetic average of the VWAP of the Common
Stock for a period of 15 Trading Days.

(c) “Business Day” means a day other than a Saturday, Sunday or other day on
which commercial banks in the City of New York are authorized or required to
close.





10

 

--------------------------------------------------------------------------------

 

(d) “Cause” means, without affecting or modifying the at-will nature of
Employee’s employment, (i) Employee’s commission of or entrance of a plea of
guilty or nolo contendere to a felony; (ii) Employee’s conviction for engaging
or having engaged in fraud, breach of fiduciary duty, a crime of moral
turpitude, dishonesty, or other acts of willful misconduct or gross negligence
in connection with the business affairs of the Company or its Affiliates; (iii)
a conviction for theft, embezzlement, or other intentional misappropriation of
funds by Employee from the Company or its Affiliates; or (iv) a conviction in
connection with the willful engaging by Employee in conduct which is
demonstrably and materially injurious to the Company or its Affiliates,
monetarily or otherwise.

(e)  “Company Confidential Information” means any private, non-public or
competitively sensitive information or data of or about the Company, its
business or the Company’s clients that is not generally or readily known by the
public or not generally or readily accessible or available to the public.  The
Company Confidential Information shall be deemed to include, among other things,
business plans and financial information relating to the Company, the names,
addresses, telephone numbers, contact persons and other identifying information
relating to the Company clients, Company business records and personal
information relating to the Company’s employees, contractors, consultants,
directors and agents, including compensation arrangements of such employees and
agents. For purposes of this definition, Company Confidential Information shall
not include information in the knowledge or possession of Employee prior to the
Effective Date.  The Company acknowledges that prior to the Effective Date,
Employee has substantial knowledge and experience in business and legal matters
similar to those matters that may be engaged in by the Company and that nothing
herein shall prohibit Employee from using or disclosing any such information.

(f) “Independent Third Party” means, any Person who is not an Affiliate of  the
Company.

(g)  “Person” means any individual, corporation, limited liability company,
limited or general partnership, joint venture, association, joint-stock company,
trust, unincorporated organization, government or any agency or political
subdivisions thereof.

(h)  “Trade Secret” means all information or data of or about a party (including
but not limited to, confidential business information, technical and
non-technical data, formulas, patterns, compilations, programs, devices,
methods, techniques, drawings, processes, financial data, financial plans,
product plans, lists of actual or potential customers or suppliers) that: (i)
derives economic value, actual or potential, from not being generally known to,
and not being readily ascertainable by proper means, by other Persons who can
obtain economic value from its disclosure or use; and (ii) is the subject of
efforts that are reasonable under the circumstances to maintain its secrecy.
 The Company acknowledges that prior to the Effective Date, Employee has
substantial knowledge and experience in business and legal matters similar to
those matters that may be engaged in by the Company and that nothing herein
shall prohibit Employee from using or disclosing any such information.

(i) “Trading Day” means any day on which the Common Stock is listed or quoted
and traded on its primary trading market.





11




--------------------------------------------------------------------------------

 

(j) “VWAP” means on any particular Trading Day or for any particular period the
volume weighted average trading price per share of the Common Stock on such date
or for such period on an primary market as reported by Bloomberg L.P., or any
organization performing similar functions.

Section 25. Section 409A.  To the extent required to comply with Section 409A of
the Code, any payment or benefit required to be paid under this Agreement on
account of termination of Employee’s employment (or any other similar terms)
shall be made only in connection with a “separation from service” with respect
to Employee within the meaning of Section 409A of the Code.

In the event that Employee is a “specified employee” (as described in Section
409A of the Code), and any payment or benefit payable pursuant to this Agreement
constitutes deferred compensation under Section 409A of the Code, then the
Company and Employee shall cooperate in good faith to undertake any actions that
would cause such payment or benefit not to constitute deferred compensation
under Section 409A of the Code.  In the event that, following such efforts, the
Company determines (after consultation with its counsel) that such payment or
benefit is still subject to the six-month delay requirement described in Section
409A(2)(b) of the Code in order for such payment or benefit to comply with the
requirements of Section 409A of the Code, then no such payment or benefit shall
be made before the date that is six months after Employee’s “separation from
service” (as described in Section 409A of the Code) (or, if earlier, the date of
Employee’s death). Any payment or benefit delayed by reason of the prior
sentence (the “Delayed Payment”) shall be paid out or provided in a single lump
sum at the end of such required delay period in order to catch up to the
original payment schedule.

For purposes of applying the provisions of Section 409A of the Code to this
Agreement, each separately identified amount to which Employee is entitled under
this Agreement shall be treated as a separate payment.  In addition, to the
extent permissible under Section 409A of the Code, any series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments.

Section 26. Exhibits.  Any Exhibits attached hereto are incorporated herein by
reference and are an integral part of this Agreement.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]











12

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and Employee have duly executed and delivered
this Agreement as of the day and year first shown above written.







EMPLOYEE:







__________________________________

John Roop







COPYTELE, INC.







By:________________________________

     Name:

     Title:











13




--------------------------------------------------------------------------------




 

EXHIBIT a

TIME VESTED STOCK OPTION














14

--------------------------------------------------------------------------------

 


 

EXHIBIT b

PERFORMANCE BASED STOCK OPTION








15

--------------------------------------------------------------------------------




 

EXHIBIT C

The following is a complete list of all inventions or improvements relevant to
the subject matter of my employment by the Company that have been made or
conceived of or first reduced to practice by me, alone or jointly with others,
before my employment with the Company:

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________

______________________________________________________________________________








16

 